﻿Mr. President, since this is the first time that I have had the honour and privilege of addressing this Assembly on behalf of the Second Republic of Guinea, allow me to congratulate you most warmly on your election to the presidency of the thirty-ninth session of the General Assembly, which came as a surprise to no one. We would also like to pay a well- deserved tribute to your country, which happily has solid ties of friendship and mutual trust with the Republic of Guinea. Your outstanding qualities, Sir, as a seasoned diplomat and your wide experience in the affairs of State, together with your admirable wisdom, guarantee that the work of this session will proceed in the serious and tranquillity required in view of the present disquieting international situation.
49.	It is also a pleasure for our delegation to express its congratulations to Mr. Jorge Illueca for the brilliant way in which he led the work of the thirty- eighth session.
50.	We welcome, too, the new State of Brunei Darussalam on its admission as the 159th Member of the large United Nations family and assure its Government and people of the readiness of the Government and people of Guinea to co-operate with it.
51.	We would also like, on behalf of Colonel Lansana Konte, President of the Republic of Guinea, to take this opportunity to express to the Secretary- General the deep gratitude of the Military Committee of National Recovery and the Government of the Second Republic for the commendable and tireless efforts he has made for the peaceful settlement of the international problems facing the United Nations.
52.	As the Assembly is aware, as a result of its categorical and historic "no" in the referendum of 28 September 1958, the courageous people of Guinea achieved full sovereignty on 2 October 1958 in a great outburst of enthusiasm and hope—enthusiasm at having broken the chains of colonialism and hope for a future that held every promise of brilliance.
53.	Unfortunately, little by little, as time went on, the Guinean citizen, who had fought like a lion, who had made so many sacrifices and suffered all manner of deprivations to lead our country to independence, saw the noble objectives for which he had fought betrayed. Since then, unfortunately, the people of Guinea, powerless under the burden of a totalitarian and bloody regime, suffered body and soul, shed tears for the thousands of innocent victims, including the finest of its sons, who were assassinated in cold blood, and witnessed the inevitable deterioration of all its values and socio-economic conditions.
54.	A people stifled, oppressed and confounded; a people discouraged by the prospect of a future without food; a people lacking hospitals and medicines; a people lacking viable schools, much less decent housing; a people without means of transport and good roads; a people whose needs are immense and whose misfortunes are many—this is the legacy of 26 years of a reign whose cynicism vied with its cruelty; this is the true face of the martyred people of Guinea following its long and painful desert passage, which, thank God, came to an end on 3 April 1984, when the Guinean armed forces came to power.
55.	On 3 April 1984, the Republic of Guinea turned a new page in its history. The armed forces, responding to the appeal of the people, without any bloodshed, assumed their historic responsibilities to save the peace-loving people of Guinea from an imminent civil war into which the former administration would inevitably have led it, inspired by racial and ethnic considerations.
56.	The extraordinary outburst of joy, the many expressions of satisfaction throughout the country welcoming the fact that the national army had taken over the destiny of the nation, clearly demonstrated that the tragedy which had been played out for more than a quarter of a century in Guinea had reached tragic dimensions which were no longer bearable.
57.	The immense hopes aroused by the events of 3 April 1984 went far beyond our national borders, and the positive reactions registered on the continent and throughout the world make it possible for us, while relying first and foremost on our own strength and our own potential, to appeal for international solidarity which could help us quickly to establish the well- being of the Guinean citizen and, therefore, that of all people, since every individual is part of humanity at large. Full light will be shed on the Guinean tragedy so that the necessary lessons will be learned to ensure that never again will an individual or individuals enslave a people, as was the case in Guinea.
58.	Right after taking power, the Military Committee of National Recovery found itself facing a most disastrous economic situation, with the public treasury depleted and the economy at square one. Aware of that burdensome heritage, the result of a quarter century of waste and chaos, the Military Committee of National Recovery and its Government decided to do everything in its power for the rapid development of the immense potential which nature so generously bestowed on our country. Therefore, since 3 April 1984, Guinea has been a vast work-yard, open to all countries that want to co-operate with it in the framework of sincere, open and mutually beneficial co-operation. In this respect, we are pleased to point out that a new investment code which provides sufficient incentives has just been prepared and published.
59.	Need we state that what prevails now in Guinea is freedom, the real freedom of which our people dreamt on that fleeting dawn of 28 September. What prevails in Guinea is democracy, genuine democracy and fruitful dialogue, which can give freedom to hearts, minds and initiative. Guinea is now a haven of peace, tranquillity and security, open to the world at large and where human rights and individual freedoms will be zealously defended and completely respected.
60.	From this rostrum we reaffirm our complete adherence to the Charter of the United Nations, the Organization of African Unity, the non-aligned countries and the Organization of the Islamic Conference. We extend our unconditional support to all national liberation movements in Africa, the Middle East, Asia and Latin America.
61.	We are determined fiercely to combat foreign domination, racism, apartheid, Zionism and any use of force to resolve international problems. We shall participate fully in the quest for peaceful solutions to the many conflicts confronting our world.
62.	The thirty-ninth session of the General Assembly, like the preceding session, has opened in the midst of a highly disturbing international situation. A simple list of the conflicts engulfing our world, and particularly those in the African continent, the Middle East, Asia and Latin America, which unceasingly multiply and develop, is enlightening. The constant and tragic worsening of those conflicts in the world is the painful and dangerous consequence of the ideological and military confrontation of the hegemonistic Powers that wish to divide the world into exclusive zones of influence.
63.	This dangerous policy of tension is compounded by the serious and trying economic recession which strikes with full force at the developing countries and, above all, at those African countries that are already in the grip of famine, malnutrition, disease and all the effects of drought and other natural disasters.
64.	As we consider the situation in these crisis areas, we must observe with concern that it is always the same ones that are responsible for the increasing tension in international relations.
65.	Africa, for its part, has enjoyed no respite, given the conflicts and challenges that disturb it and compromise its development. Our continent remains confronted, first and foremost, with the intolerable policy of apartheid, established as a system of Government by a Fascist and arrogant minority regime.
66.	The intransigence of Pretoria in the search for an immediate solution to the Namibian question stems completely from the support that it receives from its allies, whose anachronistic views underlie the calculated delays which prevent the implementation of the relevant resolutions of the United Nations.
67.	Furthermore, armed aggression, political pressure on neighbouring independent African States and the complicity of several Member States from which South Africa benefits have led to a dialogue of the deaf and a deadlock, making it possible for the apartheid regime to repress the South African people from within by force of arms.
68.	The enemies of African freedom count on others being lulled by the continuation of this dangerous situation so that they may prevent the exercise by the Namibian people of its inalienable right to independence, a right admirably defended by the valiant freedom fighters of SWAPO.
69.	Given the tragedy of Namibia, the United Nations cannot afford to be the passive instrument of base individual interests without losing its credibility in the eyes of public opinion. It must demand that all its Members strictly respect its decisions so as to induce racist South Africa to accept the complete implementation of Security Council resolution 435 (1978), which is the only way of leading the Namibian people to self-determination and national independence.
70.	In the past, in the present and in the future, the Republic of Guinea opposed, opposes and will continue to oppose with increasing energy, resolve and determination the manoeuvres of those who want to link the freedom of the fraternal people of Namibia to problems relating to the sovereignty of an independent African State, Angola.
71.	Our delegation wishes once again to take this opportunity to reaffirm to SWAPO, its valiant leadership and its freedom fighters, the unconditional support of the people of Guinea.
72.	Our delegation once again assures the African National Congress of South Africa [ANC] and the Pan Africanist Congress of Azania of the unconditional support and active solidarity of the Government of the Republic of Guinea in their liberation struggle, as well as the considerable efforts made by the front-line States.
73.	The explosive situation prevailing in southern Africa is unfortunately not the sole concern of the delegation of Guinea. Our continent has other hotbeds of tension, the two principal ones being Chad and Western Sahara. There again, the destructive effects of a serious deterioration of international relations and the prevalence of individual selfish interests have fuelled the flames of division and paralysed the efforts of our continental organization, the OAU. For the sake of the credibility of that organization, we must strictly respect its resolutions and implement them to the letter. It therefore seems to us essential that conditions be created for the implementation of resolution AHG/Res. 104 (XIX) on Western Sahara, adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa from 6 to 12 June 1983.
74.	With respect to Chad, our delegation is pleased at the new developments in that situation and strongly affirms that it is for the people of Chad and for them alone to find a solution to their problems. Of course, all the efforts of the international community should focus on helping the people of Chad to recover national peace and unity in a sovereign Chad whose internal security and territorial integrity will be definitively guaranteed. In this respect, we welcome the efforts being made to gather together around the same table all the representatives of the sons of that martyred nation.
75.	The Republic of Guinea makes an urgent appeal from this rostrum to the international community to give its complete support to the OAU in its delicate search for a peaceful and lasting solution to all the conflicts which confront the continent, seriously imperil the survival of its organic unity and dangerously curb the harmonious and balanced development of each of the African nations.
76.	Our delegation sincerely deplores the steady worsening of the situation in the Middle East, as well as the inadmissible fact that it has been impossible to find appropriate ways and means of putting an end to the pointless bloodshed and massive destruction of the property of the peoples of that region.
77.	It must be recognized that the main factor of instability in the region is Israel, whose responsibility in prolonging and exacerbating tension is unquestionable. By persisting in its policy of occupying Arab lands, by using force to establish and maintain its domination in the region, by adopting an attitude of superiority bordering on disdain and arrogance, Israel is hardly working towards the establishment of peace, a sine qua non for peaceful coexistence and fruitful co-operation between Jews and Arabs.
78.	We are firmly convinced that nothing solid, lasting and effective can be accomplished towards solving the problem of the Middle East unless account is taken of the fact of the Palestinian nation and unless Israel recognizes the inalienable and imprescriptible right of the Palestinian people to establish an independent State under the leadership of the PLO, its sole and authentic representative.
79.	I repeat that the Government of Guinea has no quarrel with the existence of the Israeli State. We have said that what we cannot accept is the acquisition by force of the territory of another State. History has taught us that what is acquired by force will be lost by force, and that two wrongs do not make a right.
80.	With regard to the painful conflict between two brother Muslim countries, Iran and Iraq, the Republic of Guinea believes that this terrible war, in which all means of destruction are being used, thus endangering economies that had good prospects, has lasted too long. It is high time for the leaders of those two fraternal countries to listen to the voices that everywhere clamour for an end to the hostilities, an end to the nightmare that has cost hundreds of thousands of human lives and led to the destruction of a number of towns and very important industrial installations. It is time for genuine negotiations leading to peace and reconciliation. It is high time to stop an escalation that would inevitably result in an extension of the zone of conflict and thus to an internationalization of hostilities whose devastating effects on the region and the rest of the world would be difficult to contain.
81.	Our delegation welcomes the agreement reached by the two belligerents under the auspices of the Secretary-General to protect the civilian populations against indiscriminate bombing. In the hope that that small and very fragile step may be respected and strengthened and lead to a genuine cease-fire— an indispensable prelude to any peace negotiations— our delegation reaffirms to the two parties its complete readiness to continue within the Islamic Peace Committee its mission of friendship and reconciliation so that at last peace and solidarity may prevail in the relations of those two fraternal countries, which history, geography and religious faith have determined must live together.
82.	Since the thirty-eight session of the General Assembly, the problem of Cyprus has developed considerably in dangerous ways. Today, the country's independence, national unity and territorial integrity seem to be threatened. The Government of the Republic of Guinea encourages and supports ail efforts to bring about national reconciliation through direct dialogue between the Turkish and Greek communities of the island, aimed at respect for the unity of the Cypriot people and the maintenance of the country's territorial integrity.
83.	In the Korean peninsula, as in many other parts of Asia, peace remains precarious. The Government of Guinea reiterates its appeal to the international community and to all people of goodwill to support the sincere efforts of the Democratic People's Republic of Korea to begin a constructive dialogue between the peoples of the north and the south of the Korean nation with a view to creating a confederal republic. The Korean people, whether of the north or of the south, aspire only to peace and the reunification of their homeland. The international community must support its efforts to attain that objective by expressing its support for the final withdrawal of all foreign forces and the transformation of the armistice agreement into a peace agreement.
84.	Our delegation is also still concerned about the situation in Afghanistan and Kampuchea. We believe that it is for the Afghan and Kampuchean peoples themselves, and for them alone, free y to decide their political direction in domestic and foreign policy, without foreign pressure or interference.
85.	As for the crises shaking Latin America and the Caribbean, we favour respect for the territorial integrity and security of all the States of the region and non-interference in their internal affairs.
86.	With this survey, incomplete as it is, of some of the problems relating to world peace and stability, it is only right to observe that the General Assembly is unfortunately again meeting against the background of an alarming deterioration in the international situation, characterized by confrontation, military intervention, foreign occupation, an acceleration of the arms race and economic stagnation.
87.	When it is estimated that world military expenditure in one week is equivalent to the yearly financial effort needed for the complete recovery of the economic situation of the least developed countries, we can only conclude that there is a pressing need to put an end to the dangerous paradox of the arms race.
88.	We believe that during this Second Disarmament Decade, the international community must ensure the effective implementation of the Programme of Action adopted at the tenth special session of the General Assembly and resolutely prevent any action that might change its objectives and imperil its results.
89.	The deterioration in the international political situation is, unfortunately, reflected in international economic relations, where the situation does not inspire optimism. The crisis in international economic relations and the ever-widening gap between the developing countries and the industrialized countries threaten the stability and independence of our States.
90.	The imbalance designed and maintained by the rich countries tends to continue, to the detriment of our nations, thus creating a basically anachronistic situation in which the rich become richer and the poor become poorer.
91.	It is therefore fitting to stress the injustice of the present international economic system, which brutally affects the developing countries, obstructing all their attempts to escape the tragic situation in which they are struggling.
92.	Initiatives aimed at getting the rich countries to participate in negotiations on the global development of all the present problems—raw materials, energy and trade, money, finances and industrial and agricultural development—have been met with reluctance by some developed countries. Yet, the many discussions between the North and the South, the various agreements and the adoption of General Assembly resolution 34/138 had given a glimmer of hope to some.
93.	For years now, a point has been made in all international forums of the importance of North- South co-operation. It is a theme which has merely caused a great deal of ink to flow.
94.	That is why it is desirable that today the international community should make a reality of that co-deration, so that our peoples, which are facing a distressing economic situation, may at last benefit from the fruits of their labour, thanks to our receiving a just return for our products.
95.	A global programme aimed at international co-operation, with the participation of all countries, is urgently needed in the present international economic situation.
96.	Furthermore, concrete measures must be taken, measures which reflect a political will to establish a new world system which ensures for all mankind a fair share of the accumulated wealth and the fruits of scientific and technological progress.
97.	In May 1974, the General Assembly, meeting in its sixth special session, concluded that the system of international economic relations was incompatible with the historic changes that had taken place and with the economic and social development needs of peoples. It therefore proclaimed the need for us to work together to establish a new international economic order.
98.	And what have the developing countries seen happening since then? A deterioration in their terms of trade, an inability to achieve self-sufficiency in food or to increase their participation in world industrial production, enormous difficulties in gaining access to technology, and an alarming increase in their foreign debt.
99.	Our delegation is convinced that the only possible way to restore equal opportunities in North- South co-operation is to establish fruitful relations of co-operation based on justice and mutual interests, with the United Nations as a framework for the negotiations.
100.	In addition to economic difficulties, in some cases our countries are facing natural disasters; this remains the sorry plight of the third-world countries.
101.	In a grim world situation, fraught with crisis, it should be mentioned, among other things, that more than half of the African countries are afflicted by drought. A rapidly increasing population growth contrasts with the vertical drop in food production. In these conditions, it can easily be understood why, on our continent, about 150 million persons are victims of famine, according to FAO estimates.
102.	That is why my delegation believes that by giving massive assistance to put into effect the programme to combat desertification in Africa, in accordance with General Assembly resolution 34/184, the international community can fulfil one of its duties of solidarity, in the framework of international co-operation.
103.	The solution to the complex problems facing our world today requires, more than ever before, the consolidation of the role that the United Nations must play in the maintenance and strengthening of international peace and security and in the promotion of respect for international law in inter-State relations. The United Nations must become a dynamic and effective forum so that major international problems can be tackled from the global point of view and so that thereby the most complex problems of the world can be settled. If those objectives are to be attained, an assessment of United Nations activities is necessary in order to increase its effectiveness and to adapt its structures to the international community's present-day and future requirements and realities. It is also important that, in its international conduct, every State should respect the norms of law and of ethics.
104.	In conclusion, my delegation repeats from this rostrum that the Government of the Republic of Guinea is ready to co-operate closely with all other Governments in the quest for the most appropriate ways to achieve all our objectives, so that, by its results, this session of the Assembly may live up to the important responsibilities of the United Nations in regard to the attainment of the noble and legitimate aspirations of all peoples to peace and progress, in the framework of balanced, sincere and fruitful co-operation.
